Derbigny, J.
delivered the opinion of the court. The plaintiff is the representative of the commercial house of Camfrancq, Thezan & co., formerly residing at Port au Prince, in the island of Hispaniola, and is entrusted with the *145settlement of its concerns. In that capacity, he has brought this suit on a promissory note subscribed in the year 1771, by one Langouran to John & Francis Depas, brothers, in part payment of a plantation bought by the maker from the payees ; which note, it is said, was transferred by the Depas, to one Lockwood, and by Lockwood to the plaintiff's said commercial house. To recover the amount of that promissory note, he has called upon the present defendants, as heirs of Louis V. Dufour and John Laroque Turgeau, who, he alledges, assumed the payment of that debt.
East’n District.
May, 1820.
The plaintiff does not produce the note. He has endeavoured to show that it was lost amidst the troubles of the revolution of Hispaniola. In that, however, he has not succeeded ; for the note is traced up for the last time, into the hands of one Hugon, the plaintiff’s agent, who, it appears, came away from Hispaniola with all his papers. The objection, therefore, to the claim, as founded on a title which is not produced, would probably, on examination, be deemed fatal to the plaintiff. But laying aside the consideration of it, we find this action unsupported by any proof that the note, on which it is brought, ever became the property of the plaintiff’s commercial house.
*146It is indeed shown that Dufour and Laroque Turgeau bought from Langouran the same plantation, for part of the price of which Langouran had formerly subscribed the note in question, and that they assumed the payment of that note, which, it appears, was then the property of Lockwood. But there is no positive evidence that the note was ever transferred to the plaintiff’s firm. There are presumptions, to be sure, that it was once in their hands. Laroque Turgeau once wrote to the plaintiff, that he and Dufour were disposed to make some arrangements to pay him an old claim against Langouran, of which he (the plaintiff) was the bearer. Edward Cauchois, one of the witnesses, " had once in his hands, for collection, several claims due to the plaintiff’s firm, and among the papers belonging to that firm there were some titles, such as judgments and others, from which it appeared that Depas, debtor of one Lockwood of a sum of 14000 livres, had sold his estate to Langouran, and this last to Dufour and Laroque Turgeau, with delegation of that sum.” Now, such information would do very well to help in the research of a title, but it surely will not suffice to prove one. After having given such evidence its due weight, it still will remain a matter of doubt, whether *147the note sued upon was the identical debt mentioned by Laroque Turgeau, whether it was part of the documents mentioned by Cauchois, whether that note was actually transferred by Lockwood to the plaintiff’s firm ; or whether the plaintiff had undertaken to collect it for Lockwood’s account: for the note being due years before it is pretended to have come into the plaintiff’s hands, the mere holding of it would be no proof of transfer.
Seghers for the plaintiff, Livingston for the defendants.
Upon the whole, we are satisfied that the plaintiff has failed to support his claim by sufficient evidence.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.